EXHIBIT 10.3
 
INTERNATIONAL GAME TECHNOLOGY
EXECUTIVE TRANSITION AGREEMENT
 
AGREEMENT made as of the 23rd day of October, 2009, by and between INTERNATIONAL
GAME TECHNOLOGY (the "Company") and Anthony Ciorciari (the "Executive").
 
1.    Background. This Agreement provides for certain payments and benefits to
the Executive in the event of the involuntary termination of the Executive's
employment with the Company or an Affiliate.
 
2.    Certain Defined Terms. The following terms have the following meanings
when used in this Agreement.
 
(a) "Accrued Compensation" means, as of any date, (1) the unpaid amount, if any,
of the Executive's previously earned base salary, (2) the unpaid amount, if any,
of the bonus earned by the Executive for the year preceding the year in which
the Executive's employment is terminated, and (3) such additional payments or
benefits, if any, earned by the Executive under and in accordance with any
employee plan, program or arrangement of or with the Company or an Affiliate
(other than this Agreement).
 
(b) "Affiliate" means an entity at least 50% of the voting, capital or profits
interests of which are owned directly or indirectly by the Company.
 
(c) "Board" means the Board of Directors of the Company.
 
(d) "Cause" means the Executive's: (1) willful and material failure to perform
the duties of the Executive's employment with the Company and its Affiliates
(other than any such failure due to the Executive's physical or mental illness),
or the Executive's willful and material breach of the Executive's obligations to
the Company or any Affiliate arising out of the Executive's employment, in each
case following the Executive's receipt of written notice thereof from the
Company; (2) engaging in willful and serious misconduct that has caused or is
reasonably expected to result in material injury to the Company; (3) being
convicted of, or entering a plea of guilty or nolo contendre to, a crime that
constitutes a felony; (4) failure or inability to obtain or retain any
governmental approval, license or authorization required to be obtained or
retained by the Executive in any jurisdiction in which the Company or an
Affiliate does or proposes to do business, which failure has or would reasonably
be expected to have a material detrimental effect on the Executive's ability to
perform the duties of the Executive's employment; or (5) embezzlement, fraud or
misappropriation of the property or assets of the Company or an Affiliate. The
Board, acting in its own discretion, will be responsible for determining whether
particular conduct constitutes "Cause" for the purposes of this Agreement.
 
(e) "Code" means the Internal Revenue Code of 1986, as amended.
 
(f) "Company" means International Game Technology, a Nevada corporation, and any
successor thereto

 
1

--------------------------------------------------------------------------------

 

(g) "Compensation Committee" means the Compensation Committee of the Board.
 
(h) "Good Reason" means the occurrence of any of the following without the
Executive's express written consent (1) a material reduction of the Executive's
duties, position or responsibilities relative to the Executive's duties,
position or responsibilities in effect immediately prior to such reduction; or
(2) a material reduction by the Company of the Executive's rate of annual base
salary or annual target bonus opportunity as in effect immediately prior to such
reduction that is not based upon the Company's standard annual competitive
market review; provided, however, that any such occurrence shall not give rise
to Good Reason unless, within 90 days after such occurrence is first known (or
first reasonably should have been known to exist) by the. Executive, the
Executive furnishes written notice to the Company of the Executive's intention
to terminate employment due to such occurrence and the Company shall have failed
to reasonably cure the circumstances promptly (and in no event more than 30 days
after) its receipt of such notice.
 
(i) "Involuntary Termination" means a termination of the Executive's employment
with the Company and its Affiliates under any of the following circumstances:
(1) termination by the Company or an Affiliate without Cause; or (2) termination
by the Executive for Good Reason.
 
(j) "Pro Rata Bonus" means the Executive's arm-ova target bonus opportunity,
expressed as a percentage of the Executive's base salary, for the fiscal year in
which the Executive's employment terminates, multiplied by a fraction, the
numerator of which is the number of days elapsed from the beginning of such
fiscal year until the date the Executive's employment terminates, and the
denominator of which is 365.
 
3.    Severance Protections. Subject to the provisions hereof, upon termination
of the Executive's employment with the Company and its Affiliates, the Executive
(or the Executive's beneficiary, as the case may be) will be entitled to receive
the applicable severance payments and benefits (if any) described in this
Section.
 
(a)       Involuntary Termination of Employment In the event of an Involuntary
Termination, the Executive (or the Executive's beneficiary, as the case may be)
shall receive the following payments and benefits:
 
(i) Accrued Compensation;
 
(ii) Pro Rata. Bonus, payable in a single sum payment within 30 days following
the Involuntary Termination;
 
(iii) An amount equal to 1.0 times the Executive's highest annual rate of base
salary at any time during the preceding 24 months, payable in lump sum and in
accordance with the Company's normal payroll practice;

 
2

--------------------------------------------------------------------------------

 

(iv) Accelerated vesting of outstanding equity incentive awards (including,
without limitation, stock options and time-based restricted stock) based upon
the additional vesting that would have been earned if the Executive's employment
had continued for an additional year; and
 
(v) Company-paid COBRA group health care continuation coverage until the earlier
to occur of one year following termination of employment, the date you become
eligible for medical coverage under another employer plan or, the date you
become eligible for coverage under Medicare
 
(b)      Termination other than Involuntary Termination. If the Executive's
employment with the Company and its Affiliates terminates other than due to an
Involuntary Termination, then the Executive shall be entitled to receive any
Accrued Compensation, subject to set off for amounts owed by the Executive to
the Company or an Affiliate, and nothing more.
 
4.    Golden Parachute Tax Limitation. If the Executive is entitled to receive
payments and benefits under this Agreement and it when combined with the
payments and benefits the Executive is entitled to receive under any other plan,
program or arrangement of the Company or an Affiliate, the Executive would be
subject to excise tax under Section 4999 of the Code or the Company would be
denied a deduction under Section 280G of the Code, then the severance amounts
otherwise payable to the Executive under this Agreement will be reduced by the
minimum amount necessary to ensure that the Executive will not be subject to
such excise tax and the Company will not be denied any such deduction.
 
5.    Effect of Other Agreements. Notwithstanding the provisions hereof, the
post-termination payment and benefit provisions of the Executive's written
employment or other agreement with the Company or an Affiliate in force at the
termination of the Executive's Employment (if any) will apply in lieu of the
provisions hereof if and to the extent that, with respeet to the Executive's
termination of Employment, the provisions of such employment or other
agre,ement, would provide greater payments or benefits to the Executive (or to
the Executive's covered dependents or beneficiaties).. If any termination or
severance payments or benefits are made or provided to the Executive by the
Company or any or its Affiliates pursuant to a written employment or other
agreement with the Company or an Affiliate, such payments and benefits shall
reduce the amount of the comparable payments and benefits payable hereunder.
This Section is, intended to provide the Executive with the most favorable
treatment and, at the same time, avoid duplication of payments or benefits, and
it will be construed and interpreted accordingly.
 
6.    Release of Claims, Notwithstanding anything herein to the contrary, the
Compensation Committee or the Board may condition severance payments or benefits
otherwise payable under this Agreement upon the execution and delivery by the
Executive (or the ExecntiVe's beneficiary) of a general release in favor of the
Company, its Affiliates and their officers, directors and employees, in such
form as the Board or the: Compensation Committee may specify; provided, however,
that no such release will be required as a condition of the Executives (or the
beneficiary's) entitlement to Accrued Compensation. Any payment or benefit that
is so conditioned may be deferred until the expiration of the seven day
revocation period prescribed by the Age Discrimination in Employment Act of
1967, as amended, or any similar revocation period in effect on the effective
date of the termination of the Executive's Employment

 
3

--------------------------------------------------------------------------------

 
 
7.    Restoration. Any severance payments and benefits payable under this
Agreement shall be subject to and conditioned upon the Executive's continuing
compliance with any non- competition and non-disclosure obligations of the
Executive to the Company and/or any Affiliate.
 
8.    No Duty to Mitigate. The Executive's entitlement to payments or benefits
heretindet is not subject to mitigation or a duty to mitigate by the Executive.
 
9.    Amendment. The Board or the Compensation Committee may amend this
Agreement, provided, however, that, no such action which would have the effect
of reducing or diminishing the Executive's entitlements under this Agreement
shall be effective without the express written consent of the Executive.
 
10.    Successors and Beneficiaries.
 
(a)            Successors and Assigns of the Company. The Company shall require
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company and its subsidiaries taken as a whole, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company's obligations under this Agreement In any such event, the term "the
Company," as used herein shall mean the Company, as defined in Section 2 hereof,
and any such successor or assignee. The Executive acknowledges and agrees that
this Agreement shall be fully enforceable by the Company's successor or
assignee.
 
(b)            The Executives Beneficiary. For the purposes hereof, the
Executive's beneficiary will be the person or persons designated as such in a
written beneficiary designation filed with the Company, which may be revoked or
revised in the same manner at any time prior to the Executive's death. in the
absence of a properly filed written beneficiary designation or if no designated
beneficiary survives the Executive, the Executive's beneficiary hereunder will
be deemed to be the Executive's surviving spouse, if any, or, if none, the
Executive's estate.
 
11.    Nonassignability. With the exception of the Executive's beneficiary
designation, neither the Executive nor the Executive's beneficiary may pledge,
transfer or assign in any way the right to receive payments or benefits
hereunder, and any attempted pledge, transfer or assignment shall be void and of
no force or effect.
 
12.    Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the Executive and the Company or any
of its Affiliates. Nothing contained herein shall be deemed to give the
Executive a right to be retained in the employ or other service of the Company
or any of its Affiliates or to interfere with the right of the Company or any of
its Affiliates to terminate the Executive's employment at any time.

 
4

--------------------------------------------------------------------------------

 

13.    Governing Law: Arbitration of Disputes. This Agreement shall be governed
by the laws of the State of Nevada, excluding its conflict of law rules. Any
controversy or claim arising out of or relating to this Agreement shall be
settled by binding arbitration, with a single neutral arbitrator, in accordance
with the rules of the American Arbitration Association relating to employment
The proper venue for any such action is Washoe County, Nevada. In any action to
enforce this Agreement, the Executive and the Company each agree to accept
service of process by mail. In any action in which service is made pursuant to
this paragraph, the Executive and the Company each waive any challenge to the
personal jurisdiction of the American Arbitration Association. Any judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. In reaching a decision, the arbitrator shall have no
authority to change or modify any provision of this Agreement.
 
14.    Compliance With Section 409A of the Code. Notwithstanding anything in
this Agreement to the contrary, no amount payable as severance which constitutes
a "deferral of compensation" within the meaning of the Treasury Regulations
issued pursuant to Section 409A of the Code (the "Section 409A Regulations")
shall be paid unless and until Executive incurs a "separation from service"
within the meaning of the Section 409A Regulations. Furthermore, to the extent
that the Executive is a "specified employee" within the meaning of the Section
409A Regulations as of the date of the Executive's separation from service, no
amount that constitutes a deferral of compensation which is payable on account
of such separation from service shall be paid before the date (the "Delayed
Payment Date") which is the first day of the seventh month after the date of the
Executive's separation from service or, if earlier, the date of the Executive's
death. All such amounts that would, but for this Section, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
 
15.    Withholding. the Company and its Affiliates may withhold from any and all
amounts payable under this Ageement such federal, state and local taxes as may
be required to be withheld pursuant to applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
[ciorciari2.jpg]
 
 
5
